Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 1 of 21 PageID #: 1806




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

CHROMADEX, INC. and TRUSTEES )
OF DARTMOUTH COLLEGE,        )
                             )
                             )               C.A. No. 18-1434-CFC
             Plaintiffs,     )
                             )
    v.                       )
                             )
ELYSIUM HEALTH, INC.,        )
                             )
             Defendant.

          COMBINED OPENING BRIEF IN SUPPORT OF
    ELYSIUM HEALTH, INC.’S RULE 12(b)(1) MOTION TO DISMISS
     CHROMADEX, INC.’S CLAIMS, AND ANSWERING BRIEF IN
   OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND



                                            ASHBY & GEDDES
                                            Steven J. Balick (#2114)
                                            Andrew C. Mayo (#5207)
Of Counsel:                                 500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
Donald R. Ware
                                            Wilmington, DE 19899
dware@foleyhoag.com
                                            (302) 654-1888
Jeremy A. Younkin
                                            sbalick@ashbygeddes.com
jyounkin@foleyhoag.com
                                            amayo@ashbygeddes.com
Marco J. Quina
mquina@foleyhoag.com
                                            Attorneys for Defendant
FOLEY HOAG LLP
155 Seaport Boulevard
Boston, Massachusetts 02210
Phone: (617) 832-1000

Dated: May 5, 2020
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 2 of 21 PageID #: 1807




                                        TABLE OF CONTENTS


I. INTRODUCTION AND SUMMARY OF ARGUMENT....................................
II. NATURE AND STAGE OF PROCEEDINGS ...................................................2
III.     BACKGROUND ..............................................................................................3
  A. ChromaDex, Inc. and Healthspan Research, LLC ...........................................3
  B. The Restated License Agreement .....................................................................4
IV.      ARGUMENT....................................................................................................6
  A. ChromaDex’s Claims Must be Dismissed for Lack of Subject Matter
  Jurisdiction because ChromaDex is not an Exclusive Licensee of the Patents-in-
  Suit and does not Have Standing to Sue for Patent Infringement ..........................6
       1. ChromaDex Lacks Exclusive Rights because Dartmouth has Granted
       Healthspan the Same Rights ................................................................................7
       2. Decisions by the Federal Circuit, this District, and other Courts in the Third
       Circuit Support Dismissal ....................................................................................9
       3. It is Irrelevant that Healthspan and ChromaDex Share a Common Owner 14
       4. ChromaDex’s Claims Must be Dismissed for Lack of Standing ................15
  B. Plaintiffs’ Motion for Leave to Amend is Futile Because Healthspan Lacks
  Standing for the Same Reasons that this Court Lacks Subject Matter Jurisdiction
  over ChromaDex’s Claims....................................................................................16
V. CONCLUSION..................................................................................................17




                                                           i
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 3 of 21 PageID #: 1808




                                  TABLE OF AUTHORITIES


Cases

Acceleration Bay LLC v. Activision Blizzard, Inc.,
      2017 U.S. Dist. LEXIS 135562 (D. Del. Aug. 24, 2017)....................... 11, 12

Hedges v. United States,
     404 F.3d 744 (3rd Cir. 2005) ...................................................................... 7, 8

Mars, Inc. v. Coin Acceptors, Inc.,
      527 F.3d 1359 (Fed. Cir. 2008) ............................................................. passim

Medtronic Sofamor Danek USA, Inc. v. Globus Medical, Inc.,
     637 F. Supp. 2d 290 (E.D. Pa. 2009) ...................................................... 12, 13

Monsanto Co. v. Aventis Cropscience S.A.,
     226 F. Supp. 2d 531 (D. Del. 2002) ....................................................... 12, 13

Novozymes A/S v. Genencor International, Inc.,
     474 F. Supp. 2d 592 (D. Del. 2007) ............................................................. 14

Ortho Pharmaceuticals Corp. v. Genetics Institute, Inc.,
      52. F.3d 1026 (Fed. Cir. 1995) ....................................................................... 8

Poly-America, L.P. v. GSE Lining Technology, Inc.,
      383 F.3d 1303 (Fed. Cir. 2004) .................................................................... 14

Rite-Hite Corp. v. Kelley Co.,
      56 F.3d 1538 (Fed. Cir. 1995) .................................................................... 7, 9

Schreiber Foods, Inc. v. Beatrice Cheese, Inc.,
      402 F.3d 1198 (Fed. Cir. 2005) .................................................................... 15

Spine Solutions, Inc. v. Medtronic Sofamor Danek USA, Inc.,
      620 F.3d 1305 (Fed. Cir. 2010) .................................................................... 15

WiAV Solutions LLC v. Motorola, Inc.,
     631 F.3d 1257 (Fed. Cir. 2010) ........................................................ 10, 11, 12

                                                      ii
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 4 of 21 PageID #: 1809




I.    INTRODUCTION AND SUMMARY OF ARGUMENT
      ChromaDex, Inc.’s (“ChromaDex”) claims against Elysium Health, Inc.

(“Elysium”) must be dismissed, and Plaintiffs’ motion for leave to add Healthspan

Research, LLC (“Healthspan”) as a plaintiff (D.I. 49) must be denied for the same

reason: ChromaDex and Healthspan lack standing to sue for patent infringement,

and this Court therefore lacks subject matter jurisdiction over their claims.

      ChromaDex and Healthspan each claim to have standing to assert claims for

infringement of the patents-in-suit against Elysium as licensees of Plaintiff

Trustees of Dartmouth College (“Dartmouth”), the alleged owner of the patents-in-

suit. However, it is black-letter law that a patent licensee does not have standing to

sue unless it holds exclusive rights to the patents-in-suit with respect to the

allegedly infringing conduct, i.e., in order to have standing, it must be an exclusive

licensee.

      ChromaDex and Healthspan base their alleged standing on an amended and

restated agreement with Dartmouth, entered in September 2019, but made effective

as of March 13, 2017, eighteen months before this suit commenced. That

agreement, disclosed to Elysium’s counsel for the first time in April 2020, grants

the same patent rights to both ChromaDex and Healthspan and gives both

companies the right to grant sublicenses. They cannot both be Dartmouth’s

“exclusive” licensee of the same patent rights, and since they both were in fact



                                           1
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 5 of 21 PageID #: 1810




granted the same rights, neither qualifies as an exclusive licensee. In other words,

because there are two entities—ChromaDex and Healthspan—that are able to

assert the same rights against the same Defendant for the same allegedly infringing

conduct, neither licensee possesses the requisite exclusivity to have standing to

sue, and the Court lacks subject matter jurisdiction over their claims for patent

infringement. ChromaDex’s claims must be dismissed from the case, and the

motion to add Healthspan must be denied as futile.

II.   NATURE AND STAGE OF PROCEEDINGS

      ChromaDex and Dartmouth filed this lawsuit on September 17, 2018

alleging that Elysium infringes U.S. Patent Nos. 8,383,086 and 8,197,807 (the

“patents-in-suit”). In their original complaint, Plaintiffs allege that Dartmouth is

the owner of the patents-in-suit, and that ChromaDex “is the exclusive licensee”

under those patents. Complaint, D.I. 1 at ¶4.

      On April 24, 2020, Plaintiffs moved for leave to amend their complaint to

add Healthspan as a plaintiff (D.I. 49) (“Plaintiffs’ Motion” or the “Motion”), now

alleging that both Healthspan and ChromaDex “are exclusive licensees” under the

patents-in-suit.

      The case is in the early stages of discovery.




                                          2
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 6 of 21 PageID #: 1811




III.   BACKGROUND

       A.     ChromaDex, Inc. and Healthspan Research, LLC

       ChromaDex and Healthspan are separate entities with different corporate

forms, organized under the laws of different states. ChromaDex is a California

corporation, while Healthspan is a Delaware limited liability company.

Declaration of Adam W. Poff (D.I. 50) (“Poff Decl.”) Ex. A (Proposed Amended

Complaint) at ¶¶ 6-7. They are sister companies, each a wholly-owned subsidiary

of ChromaDex Corporation, a publicly-held corporation organized under Delaware

law. Ex. 1 (ChromaDex Corp. 2019 Form 10-K) at 36.1 The parent company,

ChromaDex Corporation, is not a current or proposed party to this case and has no

rights in the patents-in-suit. The corporate relationships are shown in the following

diagram (adapted from ChromaDex Corporation’s SEC disclosures):

                                     ChromaDex
                                     Corporation
                                        (Del.)

            ChromaDex,      Healthspan          ChromaDex        ChromaDex
                Inc.       Research, LLC       Analytics, Inc.   Asia Limited
               (Cal.)         (Del.)              (Nev.)             (HK)


                                     Figure 1
                               (Source: Ex. 1 at 36.)




1
 Exhibit 1, attached to this brief, is an excerpted copy of ChromaDex
Corporation’s Form 10-K, filed with the SEC, for the fiscal year ended December
31, 2019.

                                           3
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 7 of 21 PageID #: 1812




      B.     The Restated License Agreement
      In September 2019, ChromaDex and Dartmouth entered into an agreement

entitled “Dartmouth Restated and Amended Exclusive License Agreement.” Poff

Decl. Ex. D (hereinafter, the “Restated License Agreement”). This agreement was

made effective retroactively as of March 13, 2017, the day after Healthspan was

acquired by ChromaDex Corporation. Id. at 1; see also Ex. 1 at 4. This March

2017 effective date is eighteen months before the date Plaintiffs brought suit in this

action (September 2018) and months before the earliest date Plaintiffs have alleged

Elysium was making, using, or selling the allegedly infringing product (July 2017).

See Poff Decl. Ex. A at ¶ 24.

      The Restated License Agreement expressly cancelled and superseded a prior

license agreement, entered in 2012, between ChromaDex and Dartmouth. Poff

Decl. Ex. D at § 10.04. See also Poff Decl. Ex. C (hereinafter, the “2012 License

Agreement”). Thus, in entering the Restated License Agreement, ChromaDex and

Dartmouth agreed that the rights set forth in the Restated License Agreement

would apply for the period on and after March 13, 2017.

      The Restated License Agreement grants licenses to the patents-in-suit, with

the same scope, in the same field, and in the same territory, to both ChromaDex

and Healthspan. Section 2.01 of the agreement states, in relevant part:




                                          4
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 8 of 21 PageID #: 1813




      License Grant. Dartmouth hereby grants to Company and its
      Affiliates an exclusive, royalty-bearing license under Dartmouth
      Patent Rights to make, have made, use, and/or sell Licensed Products
      in the Field in the Territory…

Poff Decl. Ex. D at § 2.01 (bold emphasis added). ChromaDex is the “Company.”

Id. at 1. The agreement’s definition of “Affiliates” refers to entities listed on

Schedule 1, which lists Healthspan. Id. at § 1.05 and p. 12. Thus, under the

express terms of the Restated License Agreement, both ChromaDex and

Healthspan were granted a license by Dartmouth for the same “Licensed Products”

within the same “Field” in the same “Territory.” They are, in other words, non-

exclusive licensees of the same patent rights.

      In addition, both ChromaDex and Healthspan have the express right to grant

sublicenses. Section 2.02 of the Restated License Agreement states:

      Sublicenses. Company and its Affiliates shall have the right to grant
      sublicenses to third parties under Dartmouth Patent Rights to make,
      have made, use and sell the Licensed Products with the consent of
      Dartmouth, which consent shall not be unreasonably withheld….

Id. at § 2.02 (bold emphasis added). Because both have the power to grant

sublicenses to third parties, neither has the exclusive power independently to

exclude third parties from practicing the licensed patents.

      A September 2019 side letter agreement (the “Side Letter Agreement”)

between ChromaDex and Dartmouth, entered contemporaneously with the

Restated License Agreement, reiterates that the Restated License Agreement was



                                           5
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 9 of 21 PageID #: 1814




to be “effective March 13, 2017.” Poff Decl. Ex. E. Moreover, in their Motion,

ChromaDex and Dartmouth admitted, and have represented to the Court,

Healthspan’s status as a licensee since March 13, 2017, citing their Side Letter

Agreement. Plaintiffs’ Motion, D.I. 49, at 3 (“ChromaDex and Dartmouth entered

into a Side Letter Agreement confirming their mutual treatment of Healthspan as

an exclusive licensee since… March 13, 2017….”).

      Plaintiffs did not disclose the Restated License Agreement to Elysium until

April 3, 2020. See Poff Decl. Ex. F. Elysium first learned of the Side Letter

Agreement when it was filed with this Court in conjunction with Plaintiffs’

Motion.

IV.   ARGUMENT

      A.     ChromaDex’s Claims Must be Dismissed for Lack of Subject
             Matter Jurisdiction because ChromaDex is not an Exclusive
             Licensee of the Patents-in-Suit and does not Have Standing to Sue
             for Patent Infringement

      ChromaDex’s claims must be dismissed for lack of subject matter

jurisdiction because, as the Restated License Agreement establishes, ChromaDex

does not hold exclusive rights to the patents with respect to Elysium’s allegedly

infringing conduct and therefore lacks standing to sue. Healthspan, another

licensee, not only has the same rights within the same territory and field but also

has the right to license those rights, including to Elysium. See Restated License

Agreement, Poff Decl. Ex. D at §§ 2.01 and 2.02. More specifically, Section 2.01


                                          6
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 10 of 21 PageID #: 1815




of the Restated License Agreement grants both ChromaDex and Healthspan the

same license. Id. Section 2.02 grants both ChromaDex and Healthspan the right to

sublicense their rights. Id. Because there is a second licensee that holds the same

purportedly exclusive rights, including the right to grant a sublicense to Elysium,

ChromaDex is not an exclusive licensee with standing to sue for patent

infringement. This Court therefore lacks subject matter jurisdiction over

ChromaDex’s claims.

             1.    ChromaDex Lacks Exclusive Rights because Dartmouth has
                   Granted Healthspan the Same Rights
      It is settled, en banc Federal Circuit law that only (1) a patent owner or (2)

its exclusive licensee has standing to sue for patent infringement. Rite-Hite Corp.

v. Kelley Co., 56 F.3d 1538, 1552 (Fed. Cir. 1995) (en banc). The restriction has

constitutional dimension under Article III. Mars, Inc. v. Coin Acceptors, Inc., 527

F.3d 1359, 1367-68 (Fed. Cir. 2008) (“Only a patent owner or an exclusive

licensee can have constitutional standing to bring an infringement suit; a non-

exclusive licensee does not.”). In this case, Dartmouth asserts standing as the

alleged owner of the patents-in-suit and ChromaDex claims to have standing as

“the exclusive licensee” of those patents. See Complaint, D.I. 1 at ¶4.

      The standard for establishing the factual basis for this Court’s subject matter

jurisdiction over ChromaDex’s claims is a “demanding” one, and ChromaDex

bears the burden of meeting it in response to a Rule 12(b)(1) challenge. Hedges v.


                                          7
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 11 of 21 PageID #: 1816




United States, 404 F.3d 744, 750 (3rd Cir. 2005). “When subject matter

jurisdiction is challenged under Rule 12(b)(1), the plaintiff must bear the burden of

persuasion. Furthermore, the district court may not presume the truthfulness of

plaintiff’s allegations, but rather must evaluate for itself the merits of the

jurisdictional claims.” Id.; see also Ortho Pharm. Corp. v. Genetics Inst., Inc., 52

F.3d 1026, 1032-33 (Fed. Cir. 1995) (“The burden of demonstrating standing falls

to [the plaintiff.]”).

       ChromaDex cannot meet its burden because the Restated License Agreement

establishes that ChromaDex does not have the exclusive rights necessary to assert

claims for patent infringement in this case. Specifically, ChromaDex is not

Dartmouth’s exclusive licensee with respect to the rights allegedly infringed by

Elysium. In their Motion to Amend, Plaintiffs argue that simply because the

Restated License Agreement includes the word “exclusive,” it therefore “cannot be

seriously disputed” that ChromaDex is “an exclusive licensee.” See Plaintiff’s

Motion at 4. This argument could not be more wrong. The Federal Circuit has

long held that “it is the licensee’s beneficial ownership of a right to prevent others

from making, using or selling the patented technology that provides the foundation

for co-plaintiff standing, not simply that the word ‘exclusive’ may or may not

appear in the license.” Ortho, 52 F.3d at 1032.




                                            8
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 12 of 21 PageID #: 1817




      As the en banc Federal Circuit held in Rite-Hite, “to be an exclusive licensee

for standing purposes, a party must have received… the patentee’s express or

implied promise that others shall be excluded from practicing the invention

within that territory as well.” 56 F.3d at 1552 (emphasis added). In other words,

a company cannot be the “exclusive” licensee of a patent if others are also given a

license covering the same field and the same territory.

      Neither ChromaDex nor Healthspan is an exclusive licensee; they merely are

non-exclusive licensees of the patent rights. Dartmouth granted the same rights to

both ChromaDex and Healthspan, and both claim to have suffered injury on

account of Elysium’s allegedly infringing conduct. Patent rights held by two

different entities that are allegedly injured by the same conduct cannot possibly be

exclusive, as a matter of law and logic.

             2.    Decisions by the Federal Circuit, this District, and other
                   Courts in the Third Circuit Support Dismissal

      Unsurprisingly, numerous courts, including decisions from this district, have

held that “co-exclusive” licensees of the same rights (even affiliated corporate

entities) cannot be exclusive licensees for standing purposes. Mars, Inc. v. Coin

Acceptors, Inc., 527 F.3d 1359, 1367-68 (Fed. Cir. 2008) is directly on point. In

Mars, the Federal Circuit affirmed denial of a motion to amend to add the

patentee’s subsidiary (a company called MEI) to the complaint as futile because

one of MEI’s sister companies also had a license to the patents within MEI’s


                                           9
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 13 of 21 PageID #: 1818




supposedly exclusive territory. The Federal Circuit explained that “if the patentee

allows others to practice the patent in the licensee’s territory, then the licensee is

not an exclusive licensee.” Id. at 1368 (emphases in original). MEI and the

patentee had agreed that one of MEI’s sister companies, MEI-UK, “will continue

to have a non-exclusive right to exploit… [the patents] in any country of the world

in exchange for a royalty….” Id. This agreement, the Federal Circuit explained,

“ma[d]e clear that Mars had allowed MEI-UK to practice the patents in the United

States…. MEI was not, therefore, the exclusive licensee to the patent-in-suit in the

United States prior to 1996. It consequently lacks constitutional standing.” Id.

The patent rights held by ChromaDex and Healthspan here are exactly the same as

the rights held by MEI and its sister company in Mars. Under the Federal Circuit’s

holding in Mars, neither ChromaDex nor Healthspan has standing to sue.

      By contrast, in WiAV Solutions LLC v. Motorola, Inc., the plaintiff (WiAV)

was the only licensee that had exclusivity in the wireless handset field in which the

accused infringer operated; other licensees’ rights were in different fields. 631

F.3d 1257, 1267 (Fed. Cir. 2010) (“[Patentee] granted WiAV the exclusive right to

practice and enforce the [patents] in the Wireless Handset field, and neither [other

licensee] nor [additional licensee] has the right to extend licenses to the Defendants

in this area.”). In evaluating these facts, the Federal Circuit explained that “[t]he

question is whether WiAV… has the right under the patents to exclude the



                                           10
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 14 of 21 PageID #: 1819




Defendants from engaging in the alleged infringing activity and therefore is

injured by the Defendants’ conduct.” Id. (emphasis in orginal). Because WiAV

was the only licensee with an exclusive license in the wireless handset field in

which the defendant’s conduct occured, WiAV had the ability to independently

exclude the defendant, and thus had standing.

      That is plainly not the case here. The licenses granted to ChromaDex and

Healthspan expressly cover the same products, the same field, and the same

territory. In addition, the Restated License Agreement gives both ChromaDex and

Healthspan the right to grant sublicenses. For these reasons, either company could

license Elysium’s allegedly infringing activity, and neither has the power to

independently exclude Elysium from engaging in that activity. Because neither

has exclusive rights, neither has standing to sue for patent infringement.

      Another decision in this district, Acceleration Bay LLC v. Activision

Blizzard, Inc., is instructive. 2017 U.S. Dist. LEXIS 135562 (D. Del. Aug. 24,

2017) (Andrews, J.). In Acceleration Bay, Judge Andrews granted a motion to

dismiss for lack of standing where the prior owner of the patent had granted a

license to Sony in the field of games on Sony’s gaming platform, with the express

right to sublicense. Applying WiAV, the court explained:

      Defendants had the ability to obtain a license from Sony at all relevant
      times because Sony could have granted Defendants licenses….
      Because of this, Plaintiff has not shown that it had the right under the
      patents to exclude the Defendants from engaging in the alleged

                                         11
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 15 of 21 PageID #: 1820




      infringing activity. It therefore could not have been injured as a result.
      Plaintiff lacks standing to sue Defendants with respect to games
      covered by the Sony license.

Id. at *9-10. Likewise here, Healthspan could grant a license to Elysium under the

express terms of the Restated License Agreement. ChromaDex cannot have

suffered injury cognizable under the patent statute as a result of any of Elysium’s

allegedly infringing activity because it did not have the right to exclude Elysium.

      Similarly, Judge Robinson in Monsanto Co. v. Aventis Cropscience S.A., 226

F. Supp. 2d 531, 539-40 (D. Del. 2002) dismissed Monsanto’s claims relating to

allegedly infringing corn because Monsanto shared co-exclusive rights in that field.

In 1994, the patentee had settled a patent infringement litigation with Monsanto by

entering into a license agreement. However, because the patentee had already

granted DeKalb exclusive rights to the patents in the corn field, the license granted

to Monsanto was co-exclusive, and the patentee’s license with DeKalb was

amended to grant only co-exclusive rights. Id. at 534-535.2 Based on these facts,

Judge Robinson reasoned:

      The [patentee] granted Monsanto and DeKalb “co-exclusive” licenses
      to the Comai patents in corn, which enabled each to make, use, sell
      and license the patents to anyone without regard to the other. Thus,


2
 At the time of the license agreement, Monsanto and DeKalb were related
corporate entities as another court would later observe in applying Monsanto. See
Medtronic Sofamor Danek USA, Inc. v. Globus Med., Inc., 637 F. Supp. 2d 290,
301 (E.D. Pa. 2009) (“Monsanto and DeKalb, the original co-licensees in
Monsanto, were related corporate entities.”).

                                         12
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 16 of 21 PageID #: 1821




      these “co-exclusive” licenses amounted to nothing more than
      nonexclusive licenses, which confer no standing on a party….

Id. at 539.

      Other courts in the Third Circuit have likewise held that licenses held by

multiple sister companies destroy exclusivity. For example, Medtronic Sofamor

Danek USA, Inc. v. Globus Med., Inc., 637 F. Supp. 2d 290 (E.D. Pa. 2009) is yet

another case directly on point. In Medtronic, plaintiffs “based their claims for lost

profits and injunctive relief solely on evidence of injuries suffered by Medtronic

USA,” a subsidary of the patentee. Id. at 293. However, the agreement which

Medtronic USA relied on for standing also granted co-exclusive rights to its sister

companies (MPRO and Deggendorf) and permitted those sister companies to sell

products to others. Id. at 303-307. The court concluded that this grant of rights

destroyed exclusivity, and standing with it. Id. at 307-08. Relying on Mars and

Monsanto, the court rejected arguments that standing should exist because the co-

exclusive licensees were sister companies, observing that “constitutional standing

is determined by the exclusionary rights held by the licensee, not by the

relationship among co-licensees.” Id. at 301. In other words, the standing inquiry

must focus on “whether each plaintiff independently satisfies the constitutional

standing element of injury in fact.” Id. at 303 (emphasis added).

      In summary, the caselaw consistently holds that a licensee cannot share the

same “exclusive” rights with another licensee in order to satisfy the constitutional


                                         13
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 17 of 21 PageID #: 1822




requirement of standing. ChromaDex’s claims must be dismissed, and Healthspan

cannot be added as a proper plaintiff.

             3.     It is Irrelevant that Healthspan and ChromaDex Share a
                    Common Owner
      As the above cases show, it is irrelevant that ChromaDex and Healthspan are

sister companies owned by the same parent company, ChromaDex Corporation.

They are separate legal entities, and corporate form matters for purposes of injury

in patent cases. ChromaDex and Healthspan “may not enjoy the advantages of

their separate corporate structure and, at the same time, avoid the consequential

limitations of that structure.” Poly-America, L.P. v. GSE Lining Tech., Inc., 383

F.3d 1303, 1311 (Fed. Cir. 2004). As the Federal Circuit explained in reversing a

district court’s blurring of corporate lines between sister companies in assessing

injury: “Poly-America and Poly-Flex have a common parent corporation and are

not simply divisions of a single corporation, but are separate corporate entities.

Their parent has arranged their corporate identities and functions to suit its own

goals and purposes, but it must take the benefits with the burdens.” Id.; see also

Novozymes A/S v. Genencor Int’l, Inc., 474 F. Supp. 2d 592, 604 (D. Del. 2007)

(Jordan, J.) (“Novozymes may not blur the legal distinction between itself and

NZNA to recover damages….”). As the Federal Circuit reasoned in finding that a

non-exclusively licensed sister company to a patent owner lacked standing, “if we

were to find standing on these facts, this would mean that any company related to a


                                          14
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 18 of 21 PageID #: 1823




patent owner could be treated as an exclusive licensee…. This is plainly contrary

to our case law….” Spine Sols., Inc. v. Medtronic Sofamor Danek USA, Inc., 620

F.3d 1305, 1318 (Fed. Cir. 2010).

             4.     ChromaDex’s Claims Must be Dismissed for Lack of
                    Standing

      For these reasons, and because the Restated License Agreement grants both

ChromaDex and Healthspan the same license effective March 13, 2017,

ChromaDex is not currently an exclusive licensee, was not in September 2018

when this action was instituted, and was not in July 2017, the earliest date Elysium

is alleged to have infringed.

      In addition, citing their Side Letter Agreement, ChromaDex and Dartmouth

have admitted, and have represented to the Court, that the Restated License

Agreement merely memorialized an already-existing understanding between

Dartmouth and ChromaDex that treated Healthspan as a licensee beginning in

March 2017. Poff Decl. Ex. E; Plaintiffs’ Motion, D.I. 49 at 3. Because

ChromaDex, by its own admission, did not have standing as of the date this

litigation was filed it must be dismissed, and that standing defect cannot be cured.

See Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198, 1203 (Fed. Cir.

2005) (“In the area of patent infringement… if the original plaintiff lacked Article

III initial standing, the suit must be dismissed and the jurisdictional defect cannot

be cured….”).


                                          15
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 19 of 21 PageID #: 1824




      B.     Plaintiffs’ Motion for Leave to Amend is Futile Because
             Healthspan Lacks Standing for the Same Reasons that this Court
             Lacks Subject Matter Jurisdiction over ChromaDex’s Claims

      Plaintiffs’ motion for leave to amend to add Healthspan as a plaintiff is futile

because Healthspan also lacks standing. See Mars, Inc. v. Coin Acceptors, Inc.,

527 F.3d 1359, 1367-68 (Fed. Cir. 2008) (affirming denial on futility grounds of

motion to amend to add party that lacked standing). Healthspan is not an exclusive

licensee of the patents-in-suit for the same reasons that ChromaDex is not an

exclusive licensee. As explained above with respect to ChromaDex, Healthspan

holds identical rights to the patents as ChromaDex, covering the same products, the

same field, and the same territory. At all relevant times, ChromaDex could have

granted a license to Elysium under the express terms of the Restated License

Agreement. Healthspan cannot have suffered injury under the patent statute as a

result of any of Elysium’s allegedly infringing activity because it did not have the

right to exclude Elysium. Like ChromaDex, Healthspan is not an exclusive

licensee, and it therefore lacks constitutional standing. This Court could not

adjudicate Healthspan’s claim for patent damages because the Court would lack

subject matter jurisdiction over its claim. Plaintiffs’ motion for leave to amend the

pleadings should be denied as futile.




                                         16
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 20 of 21 PageID #: 1825




V.    CONCLUSION
      For the foregoing reasons, the Court should dismiss ChromaDex, Inc.’s

claims for lack of subject matter jurisdiction, and should deny Plaintiffs’ motion

for leave to amend the pleadings to add Healthspan Research, LLC as a plaintiff

because Healthspan lacks standing to sue.




                                                 ASHBY & GEDDES
 Of Counsel:
                                                 /s/ Steven J Balick
 Donald R. Ware
                                                 ___________________________
 dware@foleyhoag.com
                                                 Steven J. Balick (#2114)
 Jeremy A. Younkin
                                                 Andrew C. Mayo (#5207)
 jyounkin@foleyhoag.com
                                                 500 Delaware Avenue, 8th Floor
 Marco J. Quina
                                                 P.O. Box 1150
 mquina@foleyhoag.com
                                                 Wilmington, DE 19899
 FOLEY HOAG LLP
                                                 (302) 654-1888
 155 Seaport Boulevard
                                                 sbalick@ashbygeddes.com
 Boston, Massachusetts 02210
                                                 amayo@ashbygeddes.com
 Phone: (617) 832-1000
                                                 Attorneys for Defendant
 Dated: May 5, 2020




                                         17
Case 1:18-cv-01434-CFC Document 59 Filed 05/05/20 Page 21 of 21 PageID #: 1826




                          CERTIFICATE OF COMPLIANCE

      This brief complies with the type, font and word limitations set forth in this

Court’s Standing Order Regarding Briefing in All Cases, dated November 6, 2019.

This brief contains 3,680 words (excluding the title page, table of contents, table of

authorities, signature block, and certificate of compliance). This brief has been

prepared in 14-point Times New Roman.

      Date: May 5, 2020



                                              ASHBY & GEDDES

                                              /s/ Steven J. Balick
                                              ___________________________
                                              Steven J. Balick (#2114)
                                              Andrew C. Mayo (#5207)
                                              500 Delaware Avenue, 8th Floor
                                              P.O. Box 1150
                                              Wilmington, DE 19899
                                              (302) 654-1888
                                              sbalick@ashbygeddes.com
                                              amayo@ashbygeddes.com

                                              Attorneys for Defendant




                                         18
